DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on May 10, 2019, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim (s) 1 and 11 recite(s) "based on performance metrics" which lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-10 and 16-20) and system (claims 11-15), are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of data analysis and manipulation (e.g. deduplication), which falls into the "Mental Process," group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of analyzing data and deduplication, which falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic 1. A method to improve efficiency of a data storage system, the method comprising: receiving, by a hardware processor, input/output (I/O) data; in response to receiving the I/O data, collecting performance data of a network associated with the data storage system; analyzing the performance data to determine behavior of the network based on performance metrics by applying a rules-based machine learning algorithm; determining a rank of a plurality of ranks associated with the behavior of the network based on the analyzing the performance data; determining an optimal data block size based on the rank, wherein the optimal data block size corresponds to a data deduplication level, and wherein the data deduplication level is mapped to the rank; and deduplicating the I/O data, wherein the deduplicating includes partitioning the I/O data into a first plurality of data blocks of the optimal data block size. 


With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to data deuplication and performance analysis, from a computer, a processor, a computer readable storage medium (claims 1, 11, and 16). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to data depulication and performance analysis, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 1-3) describes generic off-the-shelf computer-based elements for Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation receiving, analyzing, determining, and deduplicating are performed by an apparatus/device is the epitome 
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadwadkar et al. (US Patent No. 8856335) in view of RAM (US Pub. No. 20170286643).

With respect to claim 1, Yadwadkar et al. teaches a method to improve efficiency of a data storage system, the method comprising: 

receiving, by a hardware processor (Processor, See Fig. 2), input/output (I/O) data (Column 6 Lines 6-24 discloses metrics such as I/O data); 

in response to receiving the I/O data, collecting performance data of a network associated with the data storage system (Column 34 Lines 25-48 discloses metrics of hardware and/or software components including network utilization levels); 

analyzing the performance data to determine behavior of the network based on performance metrics by applying a rules-based machine learning algorithm (See Column 28 Lines 63-66 discloses machine learning regards the use of algorithms and/or techniques that allow computer hardware and/or software to determine system behaviors and characteristics); 

determining a rank of a plurality of ranks associated with the behavior of the network based on the analyzing the performance data (Column 5 Lines 19-29 producing and ranking proposed states/solutions); 

determining an optimal data block size (Column 6 Lines 6-24 discloses block size) based on the rank, wherein the optimal data block size corresponds to a data deduplication level, and wherein the data deduplication level is mapped to the rank (Column 28 Lines 31-41 discloses determining a mapping function for mapping a plurality of input metrics to an output metric); and 

deduplicating the I/O data (Column 7 Lines 4-13 teaches deduplicating a storage object), wherein the deduplicating includes partitioning the I/O data into a first plurality of data blocks of the optimal data block size.  Yadwadkar et al. does not disclose an optimal data block size.
However, Ram teaches determining an optimal data block size based on the rank, wherein the optimal data block size corresponds to a data deduplication level, and wherein the data deduplication level is mapped to the rank size (Paragraph 45 discloses determining the optimal block size).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  

Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 3, Yadwadkar et al. teaches the method of claim 1, further comprising collecting performance data of hardware and software components of the data storage system (See Column 24 Lines 44-65 discloses A SLO metric may relate to a storage system characteristic or attribute, such as a performance or protection metric).

Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 4, Yadwadkar et al. teaches the method of claim 1, wherein the performance metrics include round trip time, TCP/IP packet loss, and re-transmissions (See Column 24 Lines 44-65 discloses A SLO metric may relate to a storage system characteristic or attribute, such as a performance or protection metric).

Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 5, Yadwadkar et al. teaches the method of claim 1, wherein the data deduplication level is an inverse of the rank (See Column 13 Lines 43-60 the planner engine 340 may rank the proposed states/solutions based only on the evaluation values since each evaluation value already considers SLO, cost, and optimization goal characteristics).  





Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 6, Yadwadkar et al.  teaches the method of claim 1, wherein the data deduplication levels have a one to one mapping with the ranks (Column 28 Lines 31-41 discloses determining a mapping function for mapping a plurality of input metrics to an output metric). 

	Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 7, Ram teaches the method of claim 1, further comprising generating a data deduplication table, wherein the data deduplication table includes optimal data block sizes associated with the data deduplication levels (Paragraph 22 discloses a table relating a plurality of file types to a plurality of optimal data block sizes).

	Yadwadkar et al. as modified by Ram teaches all the limitations of claim 7.  With respect to claim 8, Yadwadkar et al. teaches the method of claim 7, wherein the data deduplication levels have a one to one mapping with data block sizes (Column 28 Lines 31-41 discloses determining a mapping function for mapping a plurality of input metrics to an output metric).

Yadwadkar et al. as modified by Ram teaches all the limitations of claim 7.  With respect to claim 9, Yadwadkar et al. teaches the method of claim 8, wherein ordering of the data deduplication levels is an inverse of a particular ordering of the ranks (See 

	Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 10, Ram teaches the method of claim 1, wherein the method further includes deduplicating the I/O data based on the optimal data block size to produce a deduplicated I/O data (See Paragraph 45 discloses predetermined optimal block size when the associated type of file).

Examiner notes that Claim 11 is essentially the same as claim 1 except that it is directed to a system performing the steps of claim 1.
	
With respect to claim 11, Yadwadkar et al. teaches a data storage system configured to maintain data in a persistent storage subsystem, the data storage system comprising: 

a processor (Processor, See Fig. 2); and 

a memory (memory, See Fig. 2) having code stored thereon that, when executed by the processor, performs a method including: 



in response to the receiving the I/O data, collecting performance data of a network associated with the data storage system (Column 34 Lines 25-48 discloses metrics of hardware and/or software components including network utilization levels); 

analyzing the performance data to determine network behavior based on performance metrics by applying a rules-based machine learning algorithm; determining a rank associated with the network behavior based on the analyzing (See Column 28 Lines 63-66 discloses machine learning regards the use of algorithms and/or techniques that allow computer hardware and/or software to determine system behaviors and characteristics); 

determining an optimal data block size (Column 6 Lines 6-24 discloses block size) based on the rank, wherein the optimal data block size corresponds to a data deduplication level, and wherein the data deduplication level is mapped to the rank (Column 28 Lines 31-41 discloses determining a mapping function for mapping a plurality of input metrics to an output metric); and 

deduplicating the I/O data (Column 7 Lines 4-13 teaches deduplicating a storage object), wherein the deduplicating includes partitioning the I/O data into a first plurality of data blocks of the optimal data block size.  Yadwadkar et al. does not disclose an optimal data block size.

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  

	Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 13, Ram teaches the data storage system of claim 11, further comprising generating a data deduplication table, wherein the data deduplication table includes optimal data block sizes associated with data deduplication levels (Paragraph 22 discloses a table relating a plurality of file types to a plurality of optimal data block sizes).

	Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 14, Ram teaches the data storage system of claim 11, wherein the memory having code stored thereon, when executed by the processor, performs the 
	Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 14, Yadwadkar et al. teaches the data storage system of claim 11, wherein the memory having code stored thereon, when executed by the processor, performs the method further comprising collecting performance data of hardware and software components of the data storage system (See Column 24 Lines 44-65 discloses A SLO metric may relate to a storage system characteristic or attribute, such as a performance or protection metric).

	With respect to claim 16, Yadwadkar et al. teaches a method of improving efficiency of a data storage system, the method comprising: 

collecting, by a hardware processor (Processor, See Fig. 2), performance data of a network associated with the data storage system (Column 34 Lines 25-48 discloses metrics of hardware and/or software components including network utilization levels) in response to receiving I/O data (Column 6 Lines 6-24 discloses metrics such as I/O data); 

analyzing the performance data according to performance metrics to determine network behavior (See Column 28 Lines 63-66 discloses machine learning regards the use 

determining a rank of the network behavior based on the analyzing, wherein the rank identifies an optimal deduplication level (Column 5 Lines 19-29 producing and ranking proposed states/solutions); and 

determining an optimal data block size based on the optimal deduplication level (Column 6 Lines 6-24 discloses block size).  Yadwadkar et al. does not disclose an optimal data block size.
However, Ram teaches determining an optimal data block size based on the optimal deduplication level (Paragraph 45 discloses determining the optimal block size).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  



With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 3, because claim 18 is substantially equivalent to claim 3.

	Yadwadkar et al. as modified by Ram teaches all the limitations of claim 16.  With respect to claim 19, Yadwadkar et al. teaches the method of claim 16, further comprising deduplicating the I/O data based on the optimal data block size to produce a deduplicated I/O data (See Paragraph 45 discloses predetermined optimal block size when the associated type of file).

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 5, because claim 20 is substantially equivalent to claim 5.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadwadkar et al. (US Patent No. 8856335) and RAM (US Pub. No. 20170286643) in further view of Swafford (US Pub. No. 20190124118).


However, Swafford teaches the method of claim 1, further comprising generating rules for the rules-based machine learning algorithm based on the performance data (Paragraph 144 discloses generating rules).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Ram (optimizing data block size) with Swafford (security policies).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally by executing machine learning.  See Ram Paragraphs 7-22.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154